902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Plaintiff-Appellant,v.David WILLIAMS, Individually and in his official capacity asWarden;  Edward Murray, Individually and in his officialcapacity as director;  E.C. Morris, Individually and in hisofficial capacity as deputy director;  Robert A. Libsner,Individually and in his official capacity as chairman ofCentral Classification;  Toni V. Bair, Individually and inhis official capacity as regional administrator;  Patrick J.Gurney, Individually and in his official capacity asAssistant Warden of Operations at Powhatan CorrectionalCenter;  Layton T. Lester, Individually and in his officialcapacity as Assistant Warden of Programs at PowhatanCorrectional Center;  Major Lewis, Individually and in hisofficial capacity;  Moses Lewis, Captain, Individually andin his official capacity as supervisor of M Building MaximumSecurity at Powhatan Correctional Center;  Joe Edmonds,Individually and in his official capacity as chairman of theadjustment committee at Powhatan;  Alfred L. Johnson,Sergeant, Individually and in his official capacity assecurity officer in M Building, Powhatan CorrectionalCenter;  William Penn, Sergeant, Individually and in hisofficial capacity as supervisor of cell houses at PowhatanCorrectional Center;  Officer Bailey, Individually and inhis official capacity as correctional officer;  A.D. Wilson,Individually and in his official capacity as correctionalofficer;  Wiley Blair, Dietitian, Individually and in hisofficial capacity as food service manager;  H.B. Cassada,Individually and in his official capacity as counsel of MBuilding;  B.S. Marano, Individually and in his officialcapacity as counsel of M Building, Defendants-Appellees.
No. 89-6040.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (C/A No. 88-226-N)
Anthony Crowell, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Anthony Crowell appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crowell v. Williams, C/A No. 88-226-N (E.D.Va. Dec. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED